               Case 16-11501-CSS              Doc 2386        Filed 05/06/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



In re:                                                         Chapter 11

MAXUS ENERGY CORPORATION et al.,                               Case No. 16-11501 (CSS)

                Debtors.1                                      Jointly Administered



                                      NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that on December 10, 2019 the Maxus Liquidating Trust (the

“Trust”) commenced suit against Greenstone Assurance, Ltd. (“Greenstone”) in the United

States District Court for the Eastern District of Texas in an action captioned Maxus Liquidating

Trust v. Greenstone Assurance Ltd., No. 2:19-cv-00401-JRG (the “Action”), in which the Trust,

as successor to Maxus Energy Corporation (“Maxus”) under the Chapter 11 Plan of Liquidation

confirmed by the United States Bankruptcy Court for the District of Delaware [D.I. 1460],

sought judgment of coverage and related recoveries in connection with certain insurance policies

issued by Greenstone to Maxus.

         PLEASE TAKE FURTHER NOTICE that on March 25, 2021 the Trust and Greenstone

entered into a settlement agreement (the “Settlement Agreement”) pursuant to which Greenstone

agreed to pay the Trust $25,000,000 (“Settlement Amount”) in exchange for a voluntary

dismissal of the Action with prejudice, and certain mutual releases. As Greenstone and the Trust

have expressly agreed and acknowledged therein, the Settlement Agreement has no effect on the

rights, obligations, positions, arguments, claims, causes of action or defenses of any party to the

1
  The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
             Case 16-11501-CSS        Doc 2386        Filed 05/06/21   Page 2 of 2




related adversary proceeding captioned Maxus Liquidating Trust v. YPF S.A., et al., Adv. No. 18-

50489 (Bankr. Del.), pending before this Court.

       PLEASE TAKE FURTHER NOTICE that, as called for in the Settlement Agreement, the

Trust and Greenstone jointly filed for dismissal with prejudice pursuant to Fed. R. Civ. P. Rule

41(a)(2), which was granted on April 9, 2021. Further, Greenstone has paid and the Trust has

received the Settlement Amount.




Dated: May 6, 2021                                        Respectfully submitted,

                                                          FARNAN LLP

                                                          /s/ Michael J. Farnan
                                                          Brian E. Farnan (Bar No. 4089)
                                                          Michael J. Farnan (Bar No. 5165)
                                                          919 North Market Street, 12th Floor
                                                          Wilmington, DE 19801
                                                          (302) 777-0300
                                                          (302) 777-0301
                                                          bfarnan@farnanlaw.com
                                                          mfarnan@farnanlaw.com

                                                          J. Christopher Shore (admitted pro hac vice)
                                                          WHITE & CASE LLP
                                                          1221 Avenue of the Americas
                                                          New York, NY 10020
                                                          (212) 819-8200
                                                          cshore@whitecase.com

                                                          Attorneys for the Liquidating Trust




                                                  2
